 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 640Office Depot and Denise M. DeLaura. Case 7ŒCAŒ38847 February 16, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On June 13, 1997, Administrative Law Judge Steven M. Charno issued the attached bench decision.  The Re-spondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below.2 1.  The judge found, and we agree, that Section 10(b) of the Act does not bar the complaint allegations that the Respondent violated Section 8(a)(1) of the Act by threat-ening employees that if they selected the Union, they would earn less money, would not be able to communi-cate with management in the same way, and would have to pay union dues. The Board stated in Nickles Bakery of Indiana, 296 NLRB 927 (1989), that in considering the sufficiency of a charge to support an allegation in the complaint under Section 10 (b), ﬁthe Board has generally required that the complaint allegation be related to and arise out of the same situation as the conduct alleged to be unlawful in the underlying charge.ﬂ  To determine whether the com-plaint allegations are sufficiently related to the charge allegations, the Board applies a ﬁclosely relatedﬂ test comprised of the following factors:  (1) whether the alle-gations involve the same legal theory; (2) whether the allegations arise from the same factual circumstances or sequence of events; and (3) whether a respondent would raise similar defenses to the allegations.3   In Ross Stores, Inc., 329 NLRB 573 (1999), the Board reaffirmed Nickles Bakery and other precedent consis-tently holding that the requisite factual relationship under the ﬁclosely relatedﬂ test may be based on acts that arise out of the same antiunion campaign.4  The Board thus overruled Nippondenso Mfg. U.S.A., 299 NLRB 545 (1990), to the extent that it held that the factual relation-ship could not be so based. 5                                                                                                                                                        1The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s recommended Order in accordance with our decision in Excel Container, Inc., 325 NLRB 17 (1997). 3  See also Redd-I, Inc., 290 NLRB 1115, 1118 (1988). 4  Although Ross Stores addressed the test for determining whether otherwise time-barred allegations in an amended charge relate back to allegations of an earlier timely filed charge, the same test applies to determining the relatedness of complaint allegations to an unfair labor practice charge.  Ross Stores, 329 NLRB 573  fn. 6.  Under the ﬁclosely relatedﬂ test as set forth in Nickles Bakery and Ross Stores, we find that the threat allega-tions in the complaint are closely related to the discharge allegation in the charge.  The charge alleged violations of Section 8(a)(1) and (3).  It stated:  On or about July 12, 1996, Denise DeLaura was dis-charged by the above-named Employer because of her union activities.   My discharge happened in the midst of an ongoing un-ion organizing drive by the Teamsters Union.  This or-ganizing drive is still active now.  On September 23, 1996, the Regional Director for Region 7 approved the withdrawal of the charge allegation that Sec-tion 8(a)(3) had been violated.  He stated:  With my approval the 8(a)(3) aspect of this case has been withdrawn.  The balance of the charge remains in full force and effect.    The relevant allegations in the complaint are set forth in paragraphs 8 and 9 of the complaint.  They read as follows:  8.  About mid-June, 1996, Respondent, at its Plymouth, Michigan, facility, by its agent Kenneth J. Zill, threatened employees that they would earn less money, would have to pay union dues and would not be able to take their problems to management if they selected a union as their collective bargaining repre-sentative. 9. (a)  About July 12, 1996, Respondent at its Plymouth, Michigan, facility, by its agent Kenneth Zill, discharged the Charging Party, an employee;  (b) Respondent took the action set forth in sub-paragraph (a) above because of her protected con-certed activity of making common cause with em-ployees engaged in a protected work stoppage at the Detroit Newspaper Agency.  The Respondent argues that under the rationale of Nippondenso, supra, 299 NLRB 545, and Lovejoy Indus- 5 In Nippondenso, the charge alleged the 8(a)(3) discharge of a union organizing committee member.  The resulting complaint included alle-gations of no-solicitation and no-distribution rules directed against union activity in violation of Sec. 8(a)(1), but the complaint did not include an 8(a)(3) discharge allegation.  The Board found that the Gen-eral Counsel failed to establish a factual nexus between the allegations in the charge and those set forth in the complaint.  It rejected the argu-ment that the requisite factual nexus could be based solely on the legal theory that the acts at issue in the charge and complaint took place ﬁduring and in order to quell, a union campaign.ﬂ 330 NLRB No. 99  OFFICE DEPOT 641tries,6 the threat allegations of the complaint are not 
closely related to the discharge allegation of the charge.  
The Respondent contends that there is no factual rela-
tionship between the threat and discharge allegations 
because they involve separate labor relations events at 
different employers.  Thus, the discharge allegation of 
the charge concerns DeLaura™s making common cause 

with the employees of Detroit News Agency who were 
engaged in a protected work stoppage, whereas the threat 
allegations of the complaint concern the Respondent™s 
remarks to its employees during a union campaign at its 
facility.  The Respondent also argues that the discharge 
and threat allegations do not involve the same legal the-
ory because the discharge allegation is based on disparate 
treatment, whereas the threat allegations are based on 
ﬁsimple interferenceﬂ with Section 7 rights.  Finally, the 
Respondent contends that the defenses to the allegations 
are different because the defe
nse to the discharge allega-
tion is business justification, whereas the defense to the 
threat allegations is that they did not occur.  
Relying on an analysis that 
was rejected by the Board 
in 
Ross Stores
,7 the Respondent reads the charge too nar-
rowly.  As stated above, th
e chargeŠeven after the with-
drawal of the 8(a)(3) allegationŠalleges that the De-
Laura discharge occurred in the midst of an ongoing un-
ion organizing drive that is still active.  An investigation 
of DeLaura™s discharge, therefore, would logically entail 
an investigation of the Respondent™s conduct in response 
to the organizing campaign.
8  Such an investigation thus 
would encompass the statements the Respondent made to 
employees the prior month that
 if they selected the Un-ion, they would earn less money, would not be able to 

communicate with management in the same way, and 
would have to pay union dues.    Accordingly, by includ-
ing the threat allegations in the complaint the General 

Counsel did not expand a charge upon his own initiative 
                                                          
                                                           
6 309 NLRB 1085 (1992), enfd. in part and remanded 26 F.3d 162 
(D.C. Cir. 1994), supplemental decision 317 NLRB 1353 (1995), enfd. 
in part 93 F.3d 854 (D.C. Cir. 1996). In 
Lovejoy Industries
, the charge alleged, inter alia, that the employe
r unlawfully issued written warnings 
to three employees.  The complaint a
lleged, inter alia, that in violation 
of Sec. 8(a)(1), the respondent told its employees that they would not 
be permitted to wear tee-shirts 
with union insignia during working 
hours, while it allowed employees to wear similar garments without 
union insignia.  The respondent argued that the complaint allegation 
regarding the tee-shirts must be di
smissed as untimely under Sec. 10(b) 

because it was neither contained in th
e charge nor closely related to any allegation in the charge.  The Board majority found that the tee-shirt 

allegation in the complaint was not closely related to the warning alle-

gations in the charge because, inter alia, the General Counsel did not 
argue that the allegations were connect
ed, either factually or legally, as 
part of an overall plan to resist the 
union.  Citing the fact that the tee-shirt and warning allegations aros
e from the same antiunion campaign, 
Member Devaney dissented and woul
d have found no 10(b) bar.   
7 As discussed above, the Board expressly overruled 
Nippondenso
 in Ross Stores.
  To the extent that 
Lovejoy Industries
, like Nippondenso
, departs from precedent holding that the requisite 
Nickles Bakery factual 
relationship may be based solely on acts that arise out of the same 
antiunion campaign, 
Lovejoy Industries
 has not survived 
Ross Stores.
 8 See Ross Stores
, supra.  
to include allegations that have no reasonable nexus with 
the charge that put the investigation into motion.
9  Con-
sequently, we find that under the rationale of 
Nickles Bakery and 
Ross Stores
, the threat allegations of the 
complaint are supported by the charge.  
At the hearing in this proceeding, the Respondent simi-
larly argued that the discharge allegation of the com-
plaint was not supported by the charge.
10  The Respon-
dent stressed that when the Charging Party withdrew her 
8(a)(3) charge, she did not file a new or amended charge.  

Thus, the only charge in this proceeding alleges DeLaura 
was discharged for union activity at her place of em-
ployment.  According to the Respondent, this allegation 
bears no relationship to the discharge allegation in the 
complaint involving common cause with the union activ-
ity of employees of a different employer.  Thus, the Re-
spondent argued, under 
Nippondenso
, supra, there is no 
factual nexus between the discharge allegation of the 
charge and that of the complaint.   
Again, the Respondent reads 
the charge too narrowly.  
When the Regional Director approved the withdrawal of 

the 8(a)(3) aspect of the case, 
he stated:  ﬁThe balance of 
the charge remains in full for
ce and effect.ﬂ   The balance 
of the charge is the allegation that DeLaura™s discharge, 
which occurred during an organizing campaign at her 
place of employment, violated 
Section 8(a)(1).  The in-
vestigation of this charge would logically extend to an 
investigation of the Respondent™s conduct toward any 
form of DeLaura™s protected
 activity, whether in connec-
tion with protected activity 
at her place of employment 
or with the protected activity 
of employees of a different 
employer.
11  Thus, as was the case with the inclusion of 
the threat allegations in the complaint, the General Coun-
 9 Id. at fn. 12.   
10 The Respondent made this argument to the judge in its motion to 
dismiss the complaint and its petition to revoke the General Counsel™s 
subpoena duces tecum.  The Respondent filed exceptions to the judge™s 
denial of its motion to dismiss the complaint; however, it did not argue 
in its supporting brief to the Board that the discharge allegation of the 
complaint was not supported by the charge.  Rather, the Respondent 
limited its argument in its brief to
 the claim that the judge erred in 
denying its motion to dismiss the threat allegations of the complaint.  
The Respondent™s failure to urge specifically that the judge also erred 
in denying its motion to dismiss the discharge allegation of the com-
plaint constitutes a waiver of the 
issue under Sec. 102.46 (b)(2) of the 
Board™s Rules.  In any event, as discussed in the text infra, we find that the discharge allegation of the complaint is supported by the charge.   
11 In addition, there is a reasonable connection between the com-
plaint™s allegation that the Responde
nt discharged DeLaura because of 
her actions with regard to the union campaign at DNA and the Respon-

dent™s attitude toward the union campaign at its own facility.  The 
judge recognized this connection in 
his decision.  (ﬁRespondent™s need 
to immediately discharge an indi
vidual who had made common cause 
with employees engaged in a prot
ected union strike becomes more 
understandable in the context of the Union organizing campaign di-

rected against Respondent at the time and Respondent™s demonstrated 

anti-union animus in the context of 
that campaign.ﬂ)  For the purposes 
of 10(b) analysis, this connection is 
certainly sufficient to establish that 
the complaint allegation is ﬁclosely relatedﬂ to the remaining allega-

tions of the charge.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642sel™s inclusion of the discharge allegation in the com-
plaint does not constitute the expansion of a charge to 
contain allegations that have no reasonable nexus with 
the charge that put the investigation into motion.  Ac-
cordingly, we find that under the ﬁclosely relatedﬂ test of 
Nickles Bakery  and Ross Stores
, the discharge allegation 
of the complaint is supported by the charge.    
2.  We agree with the judge™s finding that the Respon-
dent violated Section 8(a)(1) by threatening employees 
that they would earn less mone
y if they selected the Un-ion.
12  However, for the reasons stated below, we dis-
agree with the judg
e™s finding that 
the Respondent vio-
lated Section 8(a)(1) by also telling employees that they 
would not be able to communicate with management in 
the same way and would have to pay union dues.   
The Board has long held that 
there is no threat, either 
explicit or implicit, in a statement that explains to em-

ployees that, when they select
 a union to represent them, 

the relationship that existed between the employees and 
the employer will not be as before.  Section 9(a) contem-
plates a change in the manner in which employer and 
employee deal with each other,
 and an employer™s refer-
ence to this change cannot be characterized as a retalia-

tory threat to deprive em
ployees of their rights.  
Tri-Cast, 
Inc.
, 274 NLRB 377 (1985).  
According to the credited testimony, the Respondent 
told employees that ﬁwe woul
dn™t be able to communi-
cate with management in the same way that we are right 
now because there would be a representative from the 
union that would be the middle person.ﬂ  This statement 

is virtually identical to th
e employer statements found 
permissible in 
Tri-Cast.13   Accordingly, we find that the 
Respondent did not violate Section 8(a)(1) of the Act by 
its remarks to employees concerning communication.   
Similarly, we find nothing unlawful in the Respon-
dent™s statement that the employees would have to pay 

Union dues if they selected th
e Union.  It is an economic 
reality that unions may collect dues from the employees 
they represent.
14   The Respondent™s statement about 
dues simply conveys to employees this reality.   It does 

not convey any explicit or implicit threat of reprisal 

against employees for exercising their statutory right to 
                                                          
                                                           
12 See, e.g., Clements Wire & Mfg.
, 257 NLRB 206, 213 (1981) (su-
pervisor unlawfully threatened th
at employees would be making less 
money, not more, if union came in).  As in 
Clements Wire
, the Respon-
dent™s statement here was not supported by any objective facts.  See 
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 618 (1969). 
13 The employer™s statements in 
Tri-Cast were:  ﬁWe have been able 
to work on an informal and person-to-person basis.  If the union comes 
in this will change.  We will have to run things by the book, with a 
stranger, and will not be able to ha
ndle personal requests as we have 
been doing.ﬂ 
14 Cf.  Automotive & Allied Industries Local 618  (Sears, Roebuck & 
Co.), 324 NLRB 865, 866 fn. 12. (1997) (not unlawful for union to tell 
employees that unless a sufficient 
number of employees sign financial-
core agreements, union could not afford to continue representing em-
ployees, because such statement by
 union conveys an economic reality 
to employees). 
select a union as their exclusive collective-bargaining 
representative.  Even if the Respondent™s statement could 
be considered untruthful, in that not all employees in 
union-represented units ﬁhaveﬂ to pay union dues, it is 
still nothing more than a misrepresentation about unions™ 
ability to enforce payment of dues and not a threat of 
adverse action by the Respondent.  We, therefore, find 

that the Respondent™s statem
ent about Union dues does 
not violate Section 8(a)(1) of the Act.  
New Process Co.
, 290 NLRB 704, 707 (1988), enfd. mem. 872 F.2d 413 

(3d Cir. 1989).   
3.   The judge found, and we agree for the following 
reasons, that the Respondent discharged DeLaura in vio-
lation of Section 8(a)(1) because of her protected con-
certed activity of making common cause with the em-
ployees of another employer who were engaged in a pro-
tected work stoppage.  
The essential facts are not in 
dispute.  On July 8, 1996, 
DeLaura was approached by a person indicating that he 

was to pick up an order for one of the Respondent™s cus-
tomers, the Detroit Newspaper Agency (DNA).   De-
Laura said to him in a normal tone of voice, ﬁOh, you 
work for the scab newspaper.ﬂ    (According to the stipu-
lated facts, DNA employees were engaged in a lawful 

work stoppage at the time
.)  The DNA employee ex-
plained that he had worked for his employer for many 
years and had a family to feed.  There was no further 
exchange between DeLaura and the DNA employee.  
DNA subsequently complained to the Respondent about 
the incident.  On July 10, Kenneth Zill, the Respondent™s 
top manager, went to the shipping and receiving office 
where DeLaura worked and asked whether someone in 
that office had called the DNA employee a scab 2 days 
earlier.  DeLaura admitted that she had told the DNA 
employee that he worked for a scab newspaper.  It is un-
disputed that the Respondent discharged DeLaura on 
July 12 on the basis of her admission.  It characterized 
her remark as a ﬁverbal assault.ﬂ 
It is well settled that employees™ conduct on behalf of 
the employees of another employer who are engaged in 

protected concerted activity is
 itself protected concerted 
activity.  
Boise Cascade Corp., 300 NLRB 80, 82 (1991).  
Here, DeLaura™s use of the term ﬁscabﬂ was an expres-
sion of support for the striking DNA employees and 
amounted to making common cause with the protected 
concerted activity of the employees of another employer.  
DeLaura™s conduct, therefore, was protected under the 
rationale of 
Boise Cascade
.   Further, there is no showing 
that DeLaura™s conduct was so flagrant or egregious as to 

warrant loss of the Act™s protection.
15  On the contrary, she spoke in a normal tone of voice and made no further 
comments when the DNA employee responded to her 
remark.   
 15 See NLRB v. Cement Transport
, 450 F.2d 1024, 1029Œ1030 (6th 
Cir. 1974), cert. denied 419 U.S. 828 (1974). 
 OFFICE DEPOT 643The Respondent concedes that it discharged DeLaura for her use of the term ﬁscabﬂ to the DNA employee.  The Respondent, therefore, violated Section 8(a)(1) by discharging DeLaura as a consequence of her protected concerted activity of making common cause with the striking DNA employees.  Mast Advertising & Publish-ing, 304 NLRB 819, 820 (1991) (respondent violated Sec. 8(a)(1) by admittedly suspending employee because of protected concerted activity, where employee™s con-duct was not so flagrant or egregious to lose the Act™s protection). ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and set forth in full below and orders that the Respondent, Office Depot, Inc., Plymouth, Michigan, its officers, agents, successors, and assigns, shall 1.  Cease and desist from (a)  Threatening employees that if they select a union as their collective-bargaining representative, they will earn less money.   (b)  Discharging its employees because of their pro-tected concerted activity of making common cause with employees engaged in a protected work stoppage. (c)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.   2.  Take the following affirmative actions necessary to effectuate the policies of the Act (a)  Within 14 days from the date of this Order, offer Denise DeLaura full reinstatement to her former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to her seniority or any other rights or privileges previously enjoyed. (b)  Make Denise DeLaura whole for any loss of earn-ings and other benefits suffered as a result of the dis-crimination against her, in the manner prescribed in F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987). (c)  Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-charge of Denise DeLaura and, within 3 days thereafter, notify Denise DeLaura in writing that this has been done and that the discharge will not be used against her in any way.  (d)  Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records necessary to analyze the amount of back-pay due under the terms of this Order. (e)  Within 14 days after service by the Region, post at its Plymouth, Michigan facility copies of the attached notice marked ﬁAppendix.ﬂ16  Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.   In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since mid-June 1996.   (f)  Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply.   APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT threaten employees that they will earn less money if they select a labor organization as their collective-bargaining representative. WE WILL NOT discharge Denise DeLaura or any other employee because of their protected concerted activities of making common cause with employees engaged in a protected work stoppage. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board's Order, offer Denise DeLaura full reinstatement to her former position of employment or, if that position no longer exists, to a substantially equivalent position, with-                                                           16 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644out prejudice to her seniority or any other rights or privi-
leges previously enjoyed.  
WE WILL make Denise DeLaura whole for any loss of 
earnings and other benefits resulting from her discharge, 
less any net interim earnings, plus interest.   
WE WILL, within 14 days of the date of the Board™s Or-
der, remove from our files any reference to the unlawful 

discharge of Denise DeLaura, and within 3 days thereaf-
ter, notify her in writing that this has been done and that 
the discharge will not be used against her in any way.  
 OFFICE 
DEPOT, INC.  Amy Bachelder, Esq. 
and Blair Simmons, Esq
., for the General Counsel. Mark Theodore, Esq. (Jackson, 
Lewis, Schnitzler & Krupman), 
of San Francisco, California, for the Respondent
. DECISION AND CERTIFICATION 
STEVEN 
M. C
HARNO
, Administrative Law Judge
. This case 
was tried before me in Detroit, Michigan, on May 6, 1997.  
After oral argument, I issued a bench decision pursuant to Sec-
tion 102.35(a)(10) of the Board™s Rules and Regulations.  Ap-
pendix A is the portion of the tran
script containing my decision, 
while Appendix B contains corrections to that transcript [omit-
ted from publication].  In acco
rdance with Section 102.45 of 
the Board™s Rules and Regulations, I certify the accuracy of the 

amended transcript contai
ning my decision.   
[Recommended Order omitted from publication.] 
APPENDIX A 
BENCH DECISION [Errors in the transcript have been noted and corrected
.] 76 MS. SIMMONS: All right. If You™re asking me about De-Laura™s comment saying she didn™t mean anything by it, it™s 
clear that she was saying, I think as she testified, that she didn™t 
mean to offend anyone, no
t that it was a joke. 
JUDGE CHARNO: Do you have Southwestern BellŠ 
MR. THEODORE: Yes, and Š 
JUDGE CHARNO:Šor is there any other case that you wanted 
me to look at? 
Thank you. 
I will get back to you all as
 rapidly as I possibly can. 
(A brief recess) 
JUDGE CHARNO: On the record. 
In response to a charge, timely file, a complaint was issued 
on September 25, 1996, which, as 
amended, alleges that Office 
Depot, Inc., the Respondent, violated Section 8(a)(1) of the 
National Labor Relations Act, as
 amended, by threatening its 
employees and by discharging th
e Charging Party, Denise De-
Laura. Respondent™s answer denied the commission of any unfair 
labor practice. 
A hearing was held before me in Detroit, Michigan, on May 
6, 1997. At the conclusion of the presentation of evidence the 
parties presented oral argument. 
Based on the evidence of record and the parties arguments, I 
am rendering a bench decision. 
Respondent is engaged in the re
tail sale and distribution  
77 of office supplies, with a warehouse facility In Plymouth, 
Michigan. 
During calendar year 1995 Respondent, in the course of its 
business, purchased and received goods valued in excess of 
$50,000 from outside the state a
nd derived gross revenues in 
excess of $500,000. 
It is admitted, and I find, that Respondent is an employer en-
gaged in commerce within the meaning of the Act. 
All relevant events in this case took place during two ongo-
ing labor relations events. 
The first was the stipulated st
rike of six unions against the Detroit Free Press, the Detroit News and the Detroit Newspaper 
Agency, which I shall her
eafter refer to as DNA. 
That strike began on July 13, 1995 and was ongoing as of 
July 12, 1996. 
The second event was a campaign by an unidentified union 
to organize Respondent™s employ
ees at the Plymouth facility, 
which campaign was evidenced by union handbilling outside 

the facility two to three days a week from mid-May 1996 
through, at least, July 12, 1996. 
This finding is based on the testimony of Mr. Piotruchowski, 
whom I found to be a completely
 candid and reliable witness  
with little demonstrated interest in being represented by a union 
and no demonstrated interest in 
the outcome of this proceeding. 
78 Mr. Piotruchowski™s account was wholly corroborated by the 
testimony of the Charging Party. 
Mr. Kenneth Zill, the top manager at Respondent™s Plymouth 
facility, testified that his facility was only handbilled on a total 

of two or three occasions. 
I reject Mr. Zill™s self-serving testimony on this point be-
cause, first, I find Piotruchowski to be the more credible wit-
ness and second, because I find it unlikely that infrequent, iso-
lated instances of handbilling, testified to by Mr. Zill, would 
have caused Respondent to organi
ze the admitted series of Em-
ployee meetings, which it held to discuss the Union™s organiz-
ing campaign. During June of 1996 Respondent held a mandatory employee 
meeting which was attended by all 20 receiving department 

employees on the first shift at the Plymouth facility. At that 
meeting Mr. Zill stated that if the union got in the employees 
would probably earn less money and would not be able to 

communicate with management in 
the same way as they could 
at that time. 
This finding is based upon Mr
. Piotruchowski™s uncontro-verted testimony. 
Mr. Zill, who listened carefull
y to questions posed to him 
and answered those questions with
 similar care, did not directly 
deny that having the union in would, ﬁprobably,ﬂ  
79 result in lower wages, or that
 employees would no longer be 
able to communicate with management, ﬁin the same way.ﬂ  
At the same meeting Mr. Zill told the employees that, if the 
Union got in, the employees w
ould have to pay union dues. 
Piotruchowski so testified, while Mr. Zill denied the statement 

attributed to him. 
For the reasons outlined above, and based on the demeanor 
of both witnesses while testifying, I credit Piotruchowski over 
Zill on this issue. 
 OFFICE DEPOT 645Accordingly I find that Responde
nt threatened its employees 
as alleged in Paragraph 8 of the Complaint and conclude that 
this conduct was an unfair labor practice in violation of Section 
8(a)(1) of the Act. 
Turning to the discharge allegati
on, it is uncontested that on 
July 8, 1996, the Charging Party was approached by an indi-
vidual who indicated that he was at the Plymouth facility to 
pick up an order for DNA, one of Respondent™s customers. 
The Charging Party then remarked, in a normal volume of 
voice,  ﬁOh, you work for the scab newspaper.ﬂ  
The DNA employee felt the need to explain that he had 
worked for his employer for many years and had a family to 

feed. Subsequently DNA complained to Respondent about the in-
cident. 80 On July 10 Mr. Zill entered the shipping and receiving office 
where the Charging Party was employed and inquired as to 

whether someone in that office had called the DNA employee 
scab two days earlier. 
Charging Party immediately admitted that she had said that 
the DNA employee worked 
for a scab newspaper. What Charging Party said immedi
ately thereafter is disputed. 
She testified that she added to her admission that she didn™t 
mean anything else. Mr. Zill testified that she said her admitted 
statement had been a joke. 
Mr. Zill™s account appears improbable given the fact that the 
Charging Party™s father, with whom she resided, had been in-
volved in the newspaper strike for 12 months. And I accept 
Charging Party™s testimony, an
d the General Counsel™s argu-ment that she intended to state that she did not mean to person-
ally offend the DNA employee. 
It is further undisputed that Respondent, relying on and 
based on the Charging Party™s 
admission, discharged her on July 12, 1996. 
Respondent™s Performance Improvement Process, which 
governs Respondent™s disciplinary 
process, provides that,  ﬁin 
all but the most serious casesﬂ the correction of a deficient em-
ployee™s conduct should begin 
with verbal counseling. 
Mr. Zill contends that Charging Party™s behavior was suffi-
ciently serious to warrant i
mmediate termination without  
81 prior warning or counseling on the grounds that her comment 

constituted a,  ﬁverbal assa
ult,ﬂ on the DNA employee. 
The other two instances of verbal assaults testified to by Mr. 
Zill both involve the delivery of,  ﬁabusive profanity in a 
threatening tone,ﬂ which in no 
way corresponded to the situa-
tion involving the Charging Party. 
There is no reason to believe that the seemingly dispropor-
tionate nature of Respondent™s reaction to the Charging Party™s 

comment was caused by DNA™s complaint. That is, there is no 
evidence that DNA would have been
 dissatisfied if the offender had been given a warning rather than discharged. 
This case appears to raise quest
ions of first impression le-gally. Two legal issues require resolution at this juncture. 
The first is whether the use of the term ﬁscabﬂ can be pro-
tected activity. Based on 
Boise Cascade Corp
., 300 NLRB 80, 
82 (1990), I conclude that it can. 
I note in passing that there is no evidence in this case which 
establishes that prohibition of the term ﬁscabﬂ was required to 
maintain discipline, safety or production at the Plymouth facil-
ity. 
The second question is whether an exercise of protected ac-
tivity on behalf of the employees of another employer remains 

protected. Again, based on 
Boise Cascade Corp., supra, I con-clude that it does and that such an act may constitute a  
82 making of common cause with the employees of another em-

ployer. 
I find that Charging Party™s use of the term scab was in-
tended to express support for thos
e employees on strike against 
DNA, the Free Press and the News. 
I further find that the referenc
e to a,  ﬁscab newspaper,ﬂ 
when made to a DNA employee, leaves no doubt as to the em-
ployees with whom the Charging 
Party was attempting to make 
common cause. 
Respondent™s need to immediately discharge an individual 
who had made common cause w
ith employees engaged in a 
protected union strike becomes more understandable in the 
context of the Union organizi
ng campaign directed against Respondent at that time and Respondent™s demonstrated anti-
union animus in the context of that campaign. 
For the foregoing reasons I find that Respondent™s rationale 
for the Charging Party™s discharg
e was pretextual and the disci-
pline itself was disparate and a direct result of the Charging 
Party™s protected, concerted activity. 
I therefore conclude that Ms. DeLaura™s termination was an 
unfair labor practice in violation of Section 8(a)1 of the Act. 
Time for appeal of this decision does not begin until I  issue 
the appropriate order, which w
ill not occur until I receive and 
revise the transcript. 
Are there any other matters to raise before I close the record? 
 